Title: John Harvie to Thomas Jefferson, 18 October 1810
From: Harvie, John
To: Jefferson, Thomas


            
              Dear Sir
              Rockingham Octr 18th 1810
            
              I forward you herewith the valuetion made at our mutual solicitation by Mrsrs Higginbotham & Watson of the articles submitted to their appraizement. It is also accompanied by a concise statement of the amount of your claim against me, as liquidated according to the principles of our compromise. As soon as you advise me of your concurrence in the correctness of those papers I will transmit by the first good opportunity my notes for the money. In the mean time let me apprize you how my calculations have been conducted. You will upon inspection perceive that they have closely pursued the spirit of our adjustment and conform to the strictest rules of computation. After having ascertained the aggregate of the purchase money of the Belmont Estate at the stipulated price per acre I have proceeded to unite the amount of the rent transferred with that of the valuation made by Mrsrs Higginbotham and Watson and then to deduct those joint sums from that aggregate. The result or remainder being the actual value of the whole tract I have divided, its it into the average value of each acre and multiplied that average value by 122½ acres, the half or moity of 245 acres whose price was to have been equally shared between us.  The last result I conceive to be the full proportion in the sale to Mr Taylor to which you are entitled. With respect to the payments, I have made them bear the same relation to the aggregate of your claim which    Taylors do to the sum total of his debt to me. This appears to be the standard conjunctly & respectively adoppted by us. Should I be correct in this apprehension It may be necessary to enumerate the amounts and dates of those payments. The first consists of £2000 on 1st July last and the rest in annual payments of one thousand pounds each on the firsts first days of march in the years 1811, 1812, 1813, 1814 and 1815, and the further sum of £575 on the 1st day of march  in the year 1816. The tract contained by survey annexed to the deed of conveyance 2020 acres and the price stipulated is £3.15. In fulfilment of our contract you have already received a payment which upon reference to the statement enclosed you will find exceeds that to which you were entitled on 1st July 1810 and it was understood at the time of making it that any excess, if any there should be, was to be deducted from the next installment becoming due to you. I have acted upon that agreement and credited the surplus upon the next note. This course will be I presume will be satisfactory
            
              Yrs respectfully
              
 John Harvie
            
          